AO7T2A
(Rev. 8/82)

 

Case 2:20-cv-00142-LGW-BWC Document 4 Filed 02/24/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia

Brunswick Dibision
JOHN T. LONGFELLOW a/k/a TERRY *
MOORE, *
*
Plaintiff, ** CIVIL ACTION NO.: 2:20-cv-142
7
Vv. *
*
THE DEPARTMENT OF VETERAN *
AFFAIRS (COLUMBIA HUB) FIDUCIARY #*
INTAKE DEPARTMENT, et al., *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this
Court’s directive, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rev. 8/82)

 

 

 

Case 2:20-cv-00142-LGW-BWC Document 4 Filed 02/24/21 Page 2 of 2

Plaintiff in forma pauperis status on appeal.

SO ORDERED, this 23% dayof  Vebyvuaty __» 2021.

 

 

HON; LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
